DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3, 7, 8, 11, 15, and 16 recites the limitation "the commands" in throughout the aforementioned claims.  There is insufficient antecedent basis for this limitation in the claim.
Independent claims 1 and 9 recite “a plurality of commands”, however no claim creates precedence for “the commands”. While commands in “the commands” is plural and thus similar to a “plurality of commands”, it is unclear if “the commands” is referring plurality of commands”.

Claims 5 and 13 recite in part “wherein the logical memory space covers one or more consecutive logical block addresses (LBAs)”. Each logical memory space corresponds to a memory unit, of which there is a plurality. Therefore there is a plurality of logical memory spaces. It is unclear if the plurality of logical memory spaces together covers one or more consecutive LBAs, or if each individual logical memory space covers one or more consecutive LBAs, and is therefore indefinite. For the purposes of examination, “wherein the logical memory space covers one or more consecutive logical block addresses (LBAs)” will be interpreted as the plurality of logical memory spaces together covers one or more consecutive LBAs.

Claims 5 and 13 recite in part “wherein the logical memory space covers one or more consecutive logical block addresses (LBAs)”. In order for addresses to be consecutive, there must be more than one, therefore you cannot have one consecutive logical block address, making the claim indefinite. For the purposes of examination, the claim limitation will instead be interpreted as “wherein the logical memory space covers one logical block addresses (LBAs) or a plurality of consecutive logical block addresses (LBAs)”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (US 2005/0086432 A1) hereinafter referred to as Sakai.

Regarding claim 1, Sakai teaches A memory controller coupled to a memory device (Sakai Fig. 1 disk control portion 2 and disk unit portion 3), comprising:
a host interface, arranged to receive a plurality of commands from a host device (Sakai [0029] "Referring to FIG. 1, disk array device 1 having a snapshot simulation function, according to a first embodiment of the present invention, comprises disk control portion 2 and disk unit portion 3 having a plurality of physical disks 30. The disk array device 1 is connected to a host computer (hereinafter, referred to as host) 100 and updates or refers to data according to an instruction from the host 100"; the ); and 
a processor, coupled to the host interface (Sakai [0029] "Referring to FIG. 1, disk array device 1 having a snapshot simulation function, according to a first embodiment of the present invention, comprises disk control portion 2 and disk unit portion 3 having a plurality of physical disks 30. The disk array device 1 is connected to a host computer (hereinafter, referred to as host) 100 and updates or refers to data according to an instruction from the host 100"; the disk controller receives instructions from the host, therefore there is an interface between the controller and the host and the controller is thus coupled to the host) and arranged to record information regarding data to be backed up of the memory device (Sakai [0030] "The disk control portion 2 includes updating range determination means 10, bitmap information updating means 11, bitmap information storage means 12, snapshot simulation function management means 20, snapshot simulation function control means 21, and snapshot simulation result reporting means 22"), 
wherein the information is used to indicate data associated with which logical memory space is the data to be backed up (Sakai [0031] "Specifically, as shown in FIG. 2, the logical volume is divided into management units of a certain size, and therefore the updating range determination means 10 determines the management units covering the range from an updating start logical address to an updating end logical address (=the updating start logical address+the size) and gives notice of corresponding bits on the bitmap"; [0033] "The bitmap information storage means 12 stores a valid flag indicating whether the snapshot simulation function is effective for each logical volume and a bitmap in a table format for each logical volume"),
and the processor is arranged to configure a predetermined memory space for storing the information (Sakai [0030] "The disk control portion 2 includes updating range determination means 10, bitmap information updating means 11, bitmap information storage means 12, snapshot simulation function management means 20, snapshot simulation function control means 21, and snapshot simulation result reporting means 22"; the storage used to store the bitmap information is predetermined) and update the information according to the commands (Sakai [0034] "The snapshot simulation function management means 20 turns on the valid flag of the snapshot simulation function of a specified logical volume according to an instruction of starting the snapshot simulation function from the host 100 or a maintenance terminal and starts the snapshot simulation function about the specified logical volume").

Independent claim 9 has substantially the same scope and limitations as claim 1 as it is the corresponding method claim. Therefore, claim 9 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 2, Sakai teaches The memory controller of claim 1, wherein in response to reception of a data backup command, the processor is further arranged to provide the information to the host device via the host interface (Sakai [0034] "The snapshot simulation function management means 20 turns on the valid flag of the snapshot simulation function of a specified logical volume according to an instruction of starting the snapshot simulation function from the host 100 or a maintenance terminal and starts the snapshot simulation function about the specified logical volume"; [0038] "Referring to FIG. 4 again, processing of the snapshot simulation function control means 21 at receiving the instruction of reporting the simulation result comprises step S211 of receiving the instruction of reporting the snapshot simulation result, step S212 of inquiring for the snapshot simulation result, and step S213 of reporting the snapshot simulation result").

Dependent claim 10 has substantially the same scope and limitations as claim 2 as it is the corresponding method claim. Therefore, claim 10 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 3, Sakai teaches The memory controller of claim 2, wherein the commands comprise a backup complete command, and in response to reception of the backup complete command, the processor is further arranged to set the information to a default value (Sakai [0034] In addition, the snapshot simulation function management means 20 turns off the valid flag of the snapshot simulation function of the specified logical volume according to an instruction of terminating the snapshot simulation function from the host 100 or the maintenance terminal and terminates the snapshot simulation function about the specified logical volume").

Dependent claim 11 has substantially the same scope and limitations as claim 3 as it is the corresponding method claim. Therefore, claim 11 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 4, Sakai teaches The memory controller of claim 1, wherein the predetermined memory space comprises a plurality of memory units, and each memory unit corresponds to a logical memory space of the memory device (Sakai [0033] "The bitmap information storage means 12 stores a valid flag indicating whether the snapshot simulation function is effective for each logical volume and a bitmap in a table format for each logical volume. Regarding the bits on the bitmap, the logical addresses of the logical volume are divided in units of a certain management unit size and the divided sections are associated with bits on the bitmap as management units in one-to-one correspondence (see FIG. 2)").

Dependent claim 12 has substantially the same scope and limitations as claim 4 as it is the corresponding method claim. Therefore, claim 12 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 5, Sakai teaches The memory controller of claim 4, wherein the logical memory space covers one or more consecutive logical block addresses (LBAs) (Sakai [0033] "The bitmap information storage means 12 stores a valid flag indicating whether the snapshot simulation function is effective for each logical volume and a bitmap in a table format for each logical volume. Regarding the bits on the bitmap, the logical addresses of the logical volume are divided in units of a certain management unit size and the divided sections are associated with bits on the bitmap as management units in one-to-one correspondence (see FIG. 2)"; the full logical volume is managed, thus consecutive logical addresses).

Dependent claim 13 has substantially the same scope and limitations as claim 5 as it is the corresponding method claim. Therefore, claim 13 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 6, Sakai teaches The memory controller of claim 4, wherein the information is represented by a plurality of bits, each bit is associated with one memory unit, and the processor is arranged to record the information by setting values corresponding to the bits (Sakai [0031] "Upon receiving a data updating request from the host 100, the updating range determination means 10 determines which management units of a logical volume cover a range of the update data on the basis of a specified updating start logical address and its size and gives notice of bits on the bitmap corresponding to the logical volume of the bitmap information storage means 12 corresponding to these management units"; [0033] "The bitmap information storage means 12 stores a valid flag indicating whether the snapshot simulation function is effective for each logical volume and a bitmap in a table format for each logical volume. Regarding the bits on the bitmap, the logical addresses of the logical volume are divided in units of a certain management unit size and the divided sections are associated with bits on the bitmap as management units in one-to-one correspondence (see FIG. 2)").

Dependent claim 14 has substantially the same scope and limitations as claim 6 as it is the corresponding method claim. Therefore, claim 14 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 7, Sakai teaches The memory controller of claim 6, wherein the commands comprises a write command, the write command comprises a starting LBA and a length, and in response to reception of the write command, the processor is arranged to select one or more of the bits according to the starting LBA and the length, and set the value(s) corresponding to said one or more of the bits to a predetermined value (Sakai [0031] "Upon receiving a data updating request from the host 100, the updating range determination means 10 determines which management units of a logical volume cover a range of the update data on the basis of a specified updating start logical address and its size and gives notice of bits on the bitmap corresponding to the logical volume of the bitmap information storage means 12 corresponding to these management units").

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Nagata et al (US 2009/0094428 A1) hereinafter referred to as Nagata.

	Regarding claim 8, Sakai teaches The memory controller of claim 1, wherein the commands comprise a write command, the write command comprises a starting LBA and a length, and the predetermined memory space stores a plurality of records (Sakai [0031] "Upon receiving a data updating request from the host 100, the updating range determination means 10 determines which management units of a logical volume cover a range of the update data on the basis of a specified updating start logical address and its size and gives notice of bits on the bitmap corresponding to the logical volume of the bitmap information storage means 12 corresponding to these management units"), each record comprises a first field and a second field (Sakai [0033] "The bitmap information storage means 12 stores a valid flag indicating whether the snapshot simulation function is effective for each logical volume and a bitmap in a table format for each logical volume"; a table format has multiple fields), however Sakai does not explicitly teach and in response to reception of the write command, the processor is arranged to record the starting LBA in the first field of a record and record the length in the second field of the record.
Nagata teaches and in response to reception of the write command, the processor is arranged to record the starting LBA in the first field of a record and record the length in the second field of the record (Nagata Fig. 9; Nagata [0170] "Here, FIG. 9 and FIG. 10 are flowcharts showing the specific processing routine of the primary storage controller 20 pertaining to the management processing of write data using the differential bitmap table 310 and hash management table 240 in the storage system 10"; [0175] "Meanwhile, when the hash management table 240 does have capacity for newly storing the management information 241 of the written write data (S203: YES), the CPU 23 creates management information 241 of the written write data (this is hereinafter referred to as the "write management information 241") (S205)"; [0176] "Here, for instance, as shown in FIG. 11, in the write management information 241, let it be assumed that the PLUN 2411 is "3", the P_VLUN 2412 is "3", the difference bit position 2413 is "4", the subsequent management information top LBA 2414 is "0x00", the CTG 2415 is "5", the difference management ID 2416 is "15", the top LBA 2417 is "64" (position of 32K bytes from the top), and the small block area length 2418 is "32" (16K bytes)").
As Sakai and Nagata are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Sakai with the Mapping of Nagata. One of ordinary skill in the art would have been motivated to make this modification because while Sakai teaches that the LBA and Length are sent as part of the write command from the host, Sakai does not explicitly teach storing that information, nor does Sakai teach a particular mapping method to use. Nagata teaches a standard mapping system that stores the LBA and Length of the data sent from the host in a mapping table. A mapping table is a known feature in storage systems to track where data is at in the system, thus it would be obvious to modify Sakai to include a mapping table to track the location of the data in the system. As the host of Sakai is already sending the LBA and Length to the storage system and uses a table to store the bitmap information, a person of ordinary skill in the art would have a reasonable chance of success implementing the Mapping table of Nagata as the information is already available.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132